DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 5-22, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, at line 3 recites “a cation having a metal atom”, and at lines 8-9 of claim 1 recites “in a case where the metal atom having the highest mass content ratio in the cation is hafnium”, and renders the claim indefinite because the claim does not make it clear what conditions would require the presence of the Hafnium or absence of Hafnium. The claim initially recites a metal and later recites that the presence of the metal Hafnium may or may not be in the composition.  The claim recites Hafnium that is optional and does not make clear when the presence of Hafnium is non-optional.  
Claim 1, at lines 10-11, recites “in a case where the metal atom having the highest mass content ratio in the cation is zirconium”, and renders the claim indefinite because the claim 
	Claim 1, at line 12, recites “in a case where the metal atom having the highest mass content ratio in the cation is tin”, and renders the claim indefinite because the claim does not make it clear what conditions would require the presence or absence of Tin. Line 3 of claim 1, recites a metal atom and then recites that the metal atom, viz., Tin may or may not be required.  The claim recites Tin that is optional and does not make clear when the presence of the metal atom, Tin is non-optional. Correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11, 15-16, 21-22, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Patent Application Publication No. 2016/0116839 (hereinafter referred to as Meyers).
Meyers, in the abstract, discloses a resist composition, and in [0006]-[0007], [0054], [0057], [0074], and [0163], discloses a metal oxide cation and an counter anion (M-O and hydroxo ligands), and organic ligands, wherein the metal in the cation is the same claimed metal recited and can be tin as the metal atom .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-14,  is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2016/0116839 (hereinafter referred to as Meyers) in view of U. S. Patent Application Publication No. 2011/0293888 (hereinafter referred to as Stowers).
Meyers is discussed in paragraph no. 5, above.
The difference between the claims and Meyers is that Meyers does not disclose that the metal in the cation can be Zr (claims 12-14).
Stowers, in the abstract, and [0007]-[0009], discloses a radiation sensitive composition that comprise an inorganic anion, ligands with a peroxide group, metal suboxide cation, and in [0056], discloses that the metal in metal suboxide cation can be Zr, or Sn or Hf.
.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2016/0116839 (hereinafter referred to as Meyers) in view of U. S. Patent Application Publication No. 2009/0043064 (hereinafter referred to as Akino).
Meyers, is discussed in paragraph no. 5, above.
The difference between the claims and Meyers is that Meyers does not disclose that the metal containing cation can be purified by Gel filtration chromatography (claim 17).
Akino, in [0112], discloses that metal complex can be purified using gel chromatography filtration process.
.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2016/0116839 (hereinafter referred to as Meyers) in view of U. S. Patent No. 6,974,951 (Kingston).
Meyers is discussed in paragraph no. 5, above.
The difference between the claim and Meyers is that Meyers does not disclose measuring the ratio of the metal isotopes using mass spectrometry.
Kingston, in the abstract, and in col 2, lines 3-11, discloses  mass spectrometry is used to determine isotopic ratio of an element.
.
Response to Arguments
Applicant’s arguments, see Amendment, filed December 9, 2021, with respect to the 35 U.S.C. 112(b) rejection of claim 1 that addresses the term “types of isotopes” have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. Applicant's arguments filed December 9, 2021, with respect to the 35 U.S.C. 102(a)(2), and 35 U.S.C. 103 have been fully considered but they are not persuasive. The 35 U.S.C. 102(a)(2), and 35 U.S.C. 103 rejections made in the previous office action are maintained.  With respect to applicant’s 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 10, 2022.